Citation Nr: 0103777	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by low back pain.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for hypertension with 
renal impairment.  

4.  Entitlement to service connection for cardiac disease.  

5.  Entitlement to a compensable disability rating for 
acneiform lesions, folliculitis, and pseudofolliculitis 
barbae.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from September 1979 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the veteran's appeal originally included 
the issue of service connection for depressive disorder not 
otherwise specified.  In his October 1999 substantive appeal, 
the veteran withdrew that claim.  See 38 C.F.R. § 20.204 
(2000).  Therefore, the issue is not currently before the 
Board.  

The issues of service connection for a disability manifested 
by low back pain and cardiac disease are addressed in the 
REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran does not have current hearing loss disability 
for VA purposes.    

3.  The evidence does not reveal a diagnosis or compensable 
manifestations of hypertension within one year of the 
veteran's separation from service.  There is no medical 
evidence of a nexus between the veteran's hypertension and 
his active duty service.  There is no current medical 
evidence of a diagnosis or symptoms of renal impairment.     

4.  The pertinent evidence of record reveals scattered 
acneiform lesions on the face only, with no evidence of 
facial lesions since the October 1996 VA examination.  There 
is no medical or lay evidence reflecting a more extensive 
affected area during the applicable rating period.  There is 
no evidence of exfoliation, exudation, itching, significant 
scarring, or disfigurement.      


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred during active duty service 
and is not otherwise related to service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2000).   

2.  Hypertension with renal impairment was not incurred 
during active duty service and is not otherwise related to 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1112, 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2000).   

3.  The criteria for a compensable disability rating for 
acneiform lesions, folliculitis, and pseudofolliculitis 
barbae have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.118, Diagnostic Codes 7806 and 7814 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that, with respect to the issues 
discussed herein, the RO's actions comply with the new 
statutory provisions.  In addition, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. 
§§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including cardiovascular renal disease, to 
include hypertension, and other organic diseases of the 
nervous system, such as hearing loss).  

1.  Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

On review of the evidence, the Board finds that the veteran 
does not currently meet the criteria for hearing loss 
disability.  The April 1997 VA audiology examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
5
LEFT
5
10
15
5
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  
Therefore, there is no current hearing loss disability within 
the meaning of 38 C.F.R. § 3.385.  The Board also notes that 
the results of the audiometric evaluation from the veteran's 
November 1991 separation examination also fail to meet the 
criteria for hearing loss disability set forth in 38 C.F.R. § 
3.385, demonstrating that he did not suffer from hearing loss 
as defined by 38 C.F.R. § 3.385 when he was discharged from 
service either.  

A claim for service connection is not valid if there is no 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for hearing loss.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.385.

2.  Hypertension with Renal Impairment

Initially, the Board notes that the record does not reflect a 
diagnosis of hypertension or hypertension to a compensable 
degree within one year after the veteran's separation from 
service in December 1991.  Therefore, the presumption of in-
service incurrence is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

The veteran's service medical records are negative for a 
diagnosis of hypertension or findings of chronically elevated 
blood pressure.  VA outpatient medical records dated in May 
1996 show a diagnosis of borderline hypertension.  Notes 
dated in January 1997 reflect a definite diagnosis of 
hypertension and a prescription for medication.  There is no 
medical evidence that in any way suggests a relationship 
between the veteran's hypertension and his period of active 
duty service.  A veteran seeking VA disability benefits must 
establish the existence of a disability and a connection 
between that disability and his military service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Cuevas, 3 Vet. 
App. at 548.  Absent such evidence, the claim must fail.  

To the extent that the veteran asserts that he began having 
problems with hypertension during service, the Board 
emphasizes that hypertension is not amenable to lay 
observation.  Savage, 10 Vet. App. at 495-97; see Hodges v. 
West, 13 Vet. App. 287, 293 (2000) (holding that lay 
testimony may not satisfy the nexus requirement because the 
cause of the stomach disorder at issue was not visually 
observable).  Therefore, medical evidence is required to 
determine the onset or etiology of the disability.  As a lay 
person, the veteran is not competent to offer any opinion as 
to the onset or etiology of the hypertension.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In addition, review of the medical evidence of record reveals 
no diagnosis or symptoms of renal impairment.  In fact, the 
record reflects a only single finding of elevated creatinine 
level in laboratory testing done for the July 1997 VA 
examination.  Private testing performed in June 1998 showed 
creatinine level within normal limits.  Again, service 
connection cannot be established when there is no current 
disability.  Brammer, 3 Vet. App. at 225.    

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for hypertension with 
renal impairment.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1110, 1112, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.307. 
     

Increased Rating Claim

Factual Background

VA medical records in the claims folder included the report 
of a July 1994 Persian Gulf Registry examination, during 
which the veteran reported having intermittent rashes on the 
face with some itchiness since 1991.  Noxzema helped a 
little.  The examination included no findings concerning the 
skin.  However, the July 1994 consultation request indicated 
that the veteran had inflammatory papules on his face.  
Dermatology notes dated in August 1994 reflect a two-year 
history of a pruritic "fungus" on the chest, arms, and 
face.  Examination revealed pustules and papules on the face, 
arms, and trunk and behind the ears.  The diagnostic 
impression was acneiform eruptions/folliculitis.  It was 
noted that the disorder was worse with sun exposure.  Notes 
dated in September 1994 indicated that the acneiform 
eruptions were resolving, though there was some itchiness.  
During a visit in June 1995, the physician noted the presence 
of acne on the veteran's face.    

The veteran submitted his claim for service connection for 
disorders including a skin disorder in February 1996.  In 
connection with that claim, he underwent a VA general medical 
examination in October 1996.  He was still using medication 
for the acneiform eruptions.  He complained of skin rash, 
especially on the face.  Examination revealed no skin lesions 
on the chest or arms.  The diagnosis was history of acneiform 
eruption.  

The same examiner performed the October 1996 VA dermatology 
examination.  He specified that examination revealed pustules 
and papules scattered on the face.  There were no lesions on 
the chest or arms.  There was no significant scarring.  The 
assessment was history of acneiform eruption affecting the 
face on the present examination, resolved on the arms and 
chest.  

The veteran was afforded a VA examination in July 1997.  He 
did not offer any complaints related to his skin disorder.  
Examination was negative for skin rash.    

Additional VA medical records and private medical records 
dated through 1998 were negative for complaints or physical 
findings of skin lesions.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability characterized as acneiform lesions, 
folliculitis, and pseudofolliculitis barbae is currently 
evaluated as noncompensable by analogy to Diagnostic Code 
7819, benign new growths of the skin.  38 C.F.R. § 4.118.  
Diagnostic Code 7819 provides that such disability is rated 
as scars, disfigurement, etc.  The Board observes that the 
disability may also be evaluated by analogy to Diagnostic 
Code 7814, tinea barbae.  Notes to 38 C.F.R. § 4.118 indicate 
that, unless otherwise provided, Diagnostic Codes 7807 
through 7819 are rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  

Under Diagnostic Code 7806, eczema, a noncompensable 
evaluation is assigned when there is slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is awarded when there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.    

The evidence since the date of the veteran's claim reveals 
scattered acneiform lesions on the face only, with no 
evidence of facial lesions since the October 1996 VA 
examination.  There is no medical or lay evidence reflecting 
a more extensive affected area since July 1994, more than one 
year prior to the submission of the veteran's claim.  
Moreover, there is no evidence of significant scarring or 
disfigurement and no evidence of exfoliation, exudation, or 
itching.    

Considering the evidence, including the veteran's associated 
subjective complaints, the Board finds that the veteran's 
skin disability is most appropriately evaluated under 
Diagnostic 7814 and rated as for eczema under Diagnostic 
7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  In addition, the Board finds that the overall 
disability picture does not more nearly approximate the 
criteria for a compensable evaluation under Diagnostic 7806.  
38 C.F.R. § 4.7.  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for acneiform lesions, folliculitis, and 
pseudofolliculitis barbae.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostics 7806 
and 7814.  


ORDER

Service connection for hearing loss is denied.  

Service connection for hypertension with renal impairment is 
denied.  

A compensable disability rating for acneiform lesions, 
folliculitis, and pseudofolliculitis barbae is denied.    




REMAND

As discussed briefly above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In addition to the claims already addressed, the veteran 
seeks service connection for a disability manifested by low 
back pain and cardiac disease.  Review of the claims folder 
reveals that medical records pertinent to these claims have 
not been secured.  Specifically, records from Family Medical 
Care Southcross include notes of treatment for back pain in 
1998.  These records indicate that X-rays of the lumbosacral 
spine were ordered.  However, there are no X-ray reports of 
record.  In addition, during the July 1997 VA examination, 
the veteran indicated that he had recently undergone cardiac 
catheterization by an unnamed private physician.  Records of 
the procedure are not associated with the claims folder.    

The Board finds that the change in the law brought about by 
the Veterans Claims Assistance Act of 2000 requires a remand 
to secure these records.  In addition, the RO has not yet 
considered whether any additional notification or development 
action is required.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Therefore, with respect to these claims, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
writing and ask him to complete releases 
of medical information for Family Medical 
Care Southcross and for the private 
physician who performed a cardiac 
catheterization in 1997.  After securing 
the releases, the RO should attempt to 
obtain the complete medical records from 
each provider.  

2.  After receipt of any records 
requested, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The RO should then readjudicate the 
veteran's claims for service connection 
for a disability manifested by low back 
pain and for cardiac disease.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the claim.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he is so notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 



